Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, Hirato (US 2010/0120540) discloses a gaming machine comprising:
an active display region (i.e. 1010b in Fig. 15) having an upper boundary and a lower boundary (top and bottom of 1010b in Fig. 15, see below, the active display region facing a player viewing position (Fig. 14); 
a display housing supporting the active display region (housing/cabinet 1002 in Fig. 15);
a pedestal extending form the display housing, (lower part of the housing and the projection portion 1025);
an input deck (control panel 1027 in Fig. 15, Figs. 8, 15) supported by the pedestal imposed between the player viewing position and the active display region, the input deck spaced apart from the active display region and configured to receive inputs from a player at the player viewing position (Figs. 1, 5, 8), the input deck having an edge proximal to the active display region that intersects an imaginary horizontal plane disposed between the upper and lower boundaries of the active display region (As 
Hirato also infers from the drawings (Fig. 15), the input deck (control) forms an angle from an imaginary horizontal plane disposed between the upper and lower boundaries of the display. The control panel upper deck can be lifted or lowered. When the control panel is lifted, the control panel forms an angle that is approximately 35 degrees from the imaginary plane to the lower boundary of the screen (see Non Final Rejection mailed on 11/24/2020 for details).

Another closes prior art, Kogo (US 2008/0132333) discloses input deck (operation panel 11 in Fig. 1) supported by a pedestal (two pedestal from the side of the gaming machine supporting the operation panel 11 in Fig. 1). The gaming machine comprises a housing (support stand 13) which supports the operation panel and (Support stand 13 that supports the operation panel device 11 and the display device 12, paragraph 25, Fig. 1).

However, it would not have been obvious to combine Hirato and Kogo to incorporate each and every claim limitations including the claim limitation of, “the pedestal extend upwards and outwards from the display housing below the active display region at a side offset relative to a horizontal axis defined through a horizontal center of the active display region and a horizontal center of the input deck”, without improper hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASSON H YOO/           Primary Examiner, Art Unit 3715